Name: Council Decision 2013/760/CFSP of 13Ã December 2013 amending Decision 2013/255/CFSP concerning restrictive measures against Syria
 Type: Decision
 Subject Matter: international trade;  international affairs;  defence;  culture and religion;  international security;  Asia and Oceania
 Date Published: 2013-12-14

 14.12.2013 EN Official Journal of the European Union L 335/50 COUNCIL DECISION 2013/760/CFSP of 13 December 2013 amending Decision 2013/255/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to Council Decision 2013/255/CFSP of 31 May 2013 concerning restrictive measures against Syria (1), Whereas: (1) On 31 May 2013, the Council adopted Decision 2013/255/CFSP. (2) It is necessary to introduce in Decision 2013/255/CFSP exemptions enabling Member States to provide support to the activities undertaken by the Organization for the Prohibition of Chemical Weapons (OPCW) for the elimination of the chemical weapons in Syria in accordance with paragraph 10 of the United Nations (UN) Security Council Resolution 2118(2013). (3) It is also necessary to apply restrictions to trade in goods belonging to Syria's cultural heritage which have been illegally removed from Syria with the objective of facilitating the safe return of those goods. (4) The exemption, under Decision 2013/255/CFSP, from the asset freeze for humanitarian purposes should be amended in order to facilitate the delivery of humanitarian assistance to Syria and to avoid the risk of misuse of released funds or economic resources. In this context, funds should be released to the UN for the purpose of delivering assistance in Syria in accordance with the Syria Humanitarian Assistance Response Plan (SHARP). (5) In addition, it is necessary to add an exemption under the asset freeze to allow the processing of payments by or to a non-designated person or entity due in connection with a specific trade contract for medical supplies, food, shelter, sanitation or hygiene for civilian use. (6) Further action by the Union is needed in order to implement certain measures. (7) Decision 2013/255/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2013/255/CFSP is hereby amended as follows: (1) in Article 1, paragraph 3 is replaced by the following: "3. Paragraphs 1 and 2 shall not apply to the sale, supply, transport or export of certain equipment, goods and technology which might be used for internal repression or for the manufacture and maintenance of products which could be used for internal repression or to the provision of related technical or financial assistance, where a Member State determines on a case-by-case basis that they are intended for: (a) food, agricultural, medical or other humanitarian purposes, or for the benefit of UN Personnel, or personnel of the Union or its Member States; or (b) activities undertaken in accordance with paragraph 10 of United Nations Security Council Resolution 2118(2013) and related decisions of the Executive Council of the OPCW, consistent with the objective of the Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on their Destruction (Chemical Weapons Convention) and after consultation with the OPCW."; (2) in Article 3, the following paragraph is added: "3. Paragraphs 1 and 2 shall not apply to the import or transport of chemical weapons or related material from Syria or originating in Syria, undertaken in accordance with paragraph 10 of UN Security Council Resolution 2118(2013) and related decisions of the Executive Council of the OPCW, consistent with the objective of the Chemical Weapons Convention."; (3) the following Article is inserted: "Article 13a It shall be prohibited to import, export, transfer or provide related brokering services for cultural property and other items of archaeological, historical, cultural, rare scientific, and religious importance which have been illegally removed from Syria, or where reasonable suspicion exists that they have been illegally removed from Syria, on or after 9 May 2011. The prohibition shall not apply if it is shown that the cultural items are being safely returned to their legitimate owners in Syria. The Union shall take the necessary measures in order to determine the relevant items to be covered by this Article."; (4) in Article 28(3), point (e) is replaced by the following: "(e) necessary for humanitarian purposes, such as delivering or facilitating the delivery of assistance, including medical supplies, food, humanitarian workers and related assistance, and provided that, in the case of release of frozen funds or economic resources, the funds or economic resources are released to the UN for the purpose of delivering or facilitating the delivery of assistance in Syria in accordance with the Syria Humanitarian Assistance Response Plan (SHARP)."; (5) in Article 28(3), the following point is added: "(g) necessary for evacuations from Syria."; (6) in Article 28, the following paragraph is added: "12 Paragraphs 1 and 2 shall not apply to the transfer by or through the Commercial Bank of Syria of funds or economic resources received from outside the Union and frozen after the date of its designation or to a transfer of funds or economic resources to or through the Commercial Bank of Syria received from outside the Union after the date of its designation where such transfer is related to a payment by a non-designated financial institution due in connection with a specific trade contract for medical supplies, food, shelter, sanitation or hygiene for civilian use, provided that the relevant Member State has determined, on a case-by-case basis, that the payment is not directly or indirectly received by a person or entity referred to in paragraph 1.". Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 13 December 2013. For the Council The President V. MAZURONIS (1) OJ L 147, 1.6.2013, p.14.